UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1067



EDDY ALBERT CHACON,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-02-1728-A)


Submitted:   March 20, 2003                 Decided:   March 27, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eddy Albert Chacon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eddy Albert Chacon appeals from the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

The district court’s dismissal without prejudice is not appealable.

See Domino Sugar Corp. v. Sugar Workers’ Local Union 392, 10 F.3d

1064, 1066-67 (4th Cir. 1993).    A dismissal without prejudice is a

final order only if “‘no amendment [in the complaint] could cure

the defects in the plaintiff’s case.’”        Id. at 1067 (quoting

Coniston Corp. v. Village of Hoffman Estates, 844 F.2d 461, 463

(7th Cir. 1988)).   In ascertaining whether a dismissal without

prejudice is reviewable in this court, the court must determine

“whether the plaintiff could save his action by merely amending his

complaint.” Domino Sugar, 10 F.3d at 1066-67. In this case, Chacon

may move in the district court to reopen his case and to file an

amended complaint specifically alleging facts sufficient to state

a claim under 42 U.S.C. § 1983.   Therefore, the dismissal order is

not appealable.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2